Title: To George Washington from Major General Horatio Gates, 2 November 1777
From: Gates, Horatio
To: Washington, George

 

Sir,
Albany 2nd November 1777.

Inclosed I have the Honor to send Your Excellency a Letter I received last Night from General George Clinton, with my Answer thereto; The Regiment of Rifle Men, under Colonel Morgan, Marched from Saratoga the day After the Convention was signed; they will very soon be in the Neighbourhood of Your Excellency’s Camp. Congress having been requested, immediately to transmit Copies of all my Dispatches to them, I am Confident Your Excellency has long ago received all the Good News from this Quarter. That Conquest, and Triumphs, may be the final Results of Your Excellencys Campaign, is the Ardent Wish of, Sir, Your Excellencys most Obedient Humble Servant

Horatio Gates

